



Exhibit 10.2


Restricted Stock UNIT Award Agreement
(2016 Performance-Based Award - Performance versus Market)


This Agreement (“Agreement”) is made this <Grant Date> by and between
<Participant Name> (“Participant”) and The Progressive Corporation (the
“Company”).


1.    Definitions. Unless otherwise defined in this Agreement, each capitalized
term in this Agreement shall have the meaning given to it in The Progressive
Corporation 2015 Equity Incentive Plan (the “Plan”). Financial and operational
terms used in this Agreement (e.g., references to business units or segments)
are used consistently with the use of those terms in the Company’s Form 10-K
(including exhibits and other documents incorporated therein) for the fiscal
year ended December 31, 2015 (the “Form 10-K”). It is understood that references
herein to any performance results of the Company mean the applicable operating
results of the Company and its Subsidiaries and Affiliates.


2.    Award of Restricted Stock Units. The Company grants to Participant an
award (the “Award”) of performance-based restricted stock units (“Restricted
Stock Units” or “Units”), pursuant to, and subject to, the terms of the Plan.
The Award is based on a target award value of <# of Units> Units (the “Target
Award Units”). The number of Restricted Stock Units that are ultimately earned
pursuant to the Award (if any) will be determined based on the Target Award
Units and the procedures and calculations set forth in this Agreement. Under the
calculations set forth below, the maximum potential Award is a number of Units
equal to two and one-half (2.5) times the Target Award Units (the “Maximum Award
Units”) plus any related Dividend Equivalents.


3.    Condition to Participant’s Rights under this Agreement. This Agreement
shall not become effective, and Participant shall have no rights with respect to
the Award or any Restricted Stock Units, unless and until Participant has fully
executed this Agreement and delivered it to the Company. In the Company’s sole
discretion, such execution and delivery may be accomplished through electronic
means.


4.    Restrictions; Vesting. Subject to the terms and conditions of the Plan and
this Agreement, including the provisions of Paragraph 9 below, Participant’s
rights in and to Restricted Stock Units shall vest, if at all, as follows:


a.    Growth Evaluation Period. The “Growth Evaluation Period” shall be the
three-year period comprised of the years 2016, 2017 and 2018.


b.    Certification. The Award shall vest (if at all) only if, to the extent,
and when the Committee certifies:


i.     the extent to which the Company’s performance results have satisfied the
performance criteria set forth in both Subparagraphs c. and d. below; and


ii.     the corresponding performance factor or multiple to be applied to the
Target Award Units (and any related Dividend Equivalent Units) to determine the
number of Restricted Stock Units (if any) that have vested as a result of such
performance.


Such certification shall occur as soon as practicable after the end of the
Growth Evaluation Period (the date of such certification, the “Certification
Date”), but in any event must occur (if at all) on or before January 31, 2021
(the “Expiration Date”). If the Committee certifies the vesting of a number of
Units that is less than the Maximum Award Units, then with respect to all other
Units that could have been earned under this Agreement, the Award will terminate
and be forfeited automatically.





--------------------------------------------------------------------------------








c.    Profitability Requirement. The Award shall not vest unless the Company has
achieved a combined ratio of 96 or less, calculated by reference to the
Company’s GAAP financial results, for the twelve (12) fiscal month period
immediately preceding the date of the certification described in Subparagraph b.
above (the “Profitability Requirement”). This section is qualified by the
provisions of subparagraph (e) below.


d.    Number of Units Vesting. Provided that the Profitability Requirement has
been satisfied, the number of Restricted Stock Units (if any) that vest in
connection with the Award will be determined as follows:


i.    The Company’s compounded annual rate of growth in “Written Premiums”
(defined below) for the Growth Evaluation Period for the Company’s Private
Passenger Auto and Commercial Auto businesses (“Company Growth Rate”) will be
compared to the compounded annual rate of growth of the Private Passenger Auto
and Commercial Auto markets as a whole for the Growth Evaluation Period (“Market
Growth Rate”), in each case determined as provided below. If the Company Growth
Rate exceeds the Market Growth Rate, the applicable calculation required by the
following table will determine the number of Restricted Stock Units vesting:


Performance vs. Market
Determination of the Number of Units Vesting
If the Company Growth Rate exceeds the Market Growth Rate by 3.5 percentage
points or more
Target Award Units x 2.50 (i.e., the Maximum Award Units)
If the Company Growth Rate exceeds the Market Growth Rate by more than 2 but
less than 3.5 percentage points
Target Award Units x (1.00 + (Company Growth Rate - Market Growth Rate - 2.00))
Example:
Company Growth Rate = 2.50%; Market Growth Rate = 0.10%; Number of Units vesting
will equal Target Award Units x (1.00 + (2.50 - 0.10 - 2.00)) = Target Award
Units x 1.40
If the Company Growth Rate exceeds the Market Growth Rate by exactly 2
percentage points
Target Award Units
If the Company Growth Rate exceeds the Market Growth Rate by less than 2
percentage points
Target Award Units x ((Company Growth Rate - Market Growth Rate) / 2.00)
Example:
Company Growth Rate = 2.50%; Market Growth Rate = 1.10%; Number of Units vesting
will equal Target Award Units x ((2.50 - 1.10) / 2.00) = Target Award Units x
0.70



ii.    If the Company Growth Rate is equal to or less than the Market Growth
Rate, or if the Profitability Requirement has not been satisfied with respect to
the Award prior to the Expiration Date, none of the Award shall vest, and the
Award shall be forfeited in its entirety.


iii.    For purposes of these determinations:


A.    Subject to the provisions of Subparagraphs B., C. and D. below:


1.    “Written Premiums” shall mean premiums written directly during the
applicable time period for the specified types of business, without taking into
account reinsurance;


2.    The Company Growth Rate will be the compounded annual rate of growth in
Written Premiums during the Growth Evaluation Period, determined by comparing
(a) the annual aggregate Written Premiums of the Company in its





--------------------------------------------------------------------------------






Private Passenger Auto and Commercial Auto businesses for 2018, as reported by
A.M. Best in its annual report currently known as the “A2 Report,” with (b) such
Written Premiums of the Company for 2015 as reported in A.M. Best’s A2 Report;
and


3.    The Market Growth Rate will be the compounded annual rate of growth in
Written Premiums during the Growth Evaluation Period, determined by comparing
(a) the aggregate Written Premiums of the U.S. Private Passenger Auto market and
the Commercial Auto market for 2018, as reported in A.M. Best’s A2 Report, with
(b) such Written Premiums for 2015 as reported in A.M. Best’s A2 Report, but
excluding (in each case) the applicable Written Premiums of the Company;


B.    If either 2015 or 2018 is a 53-week year under the Company’s fiscal
calendar, then in determining the Company Growth Rate as set forth in
Subparagraph A. above, the aggregate Written Premiums for such year will be
reduced by an amount equal to twenty percent (20%) of the Written Premiums of
the Company in fiscal December 2015 or 2018, as applicable, in its Private
Passenger Auto and Commercial Auto businesses, as determined from the Company’s
records;


C.    In making the calculations required under this Agreement, the Company
Growth Rate and the Market Growth Rate shall each be rounded to the nearest
thousandth of a whole percentage point and (if applicable) the number of
Restricted Stock Units vesting shall be rounded to the nearest thousandth of a
whole Unit (or, in each case, as otherwise reasonably determined by the
Company); and


D.    In the event that A.M. Best ceases to publish the A2 Report, or modifies
the A2 Report in such a way as to render the comparisons required by this
Agreement to be not meaningful, in the Committee’s sole judgment, the
determinations required above shall be made using such comparable Company and
industrywide data as may be then available from A.M. Best in any successor or
replacement report or publication, or such comparable data as may be available
from another nationally recognized provider of insurance industry data, in each
case as the Committee may approve in its sole discretion.


e.    Exclusions.  For purposes of determining whether the Profitability
Requirement is satisfied, to the extent permitted under Section 162(m), the
following items will be excluded from, to the extent that any such item would
otherwise be included in, the calculation of the Company’s combined ratio: (1)
the financial results (if such results can be separately determined)
attributable to the operations of an entity, business, product line or product
that (x) is acquired or disposed of by the Company, or any of its Subsidiaries
or Affiliates, during the Performance Period and (y) is not a part of the
Company’s business units the Written Premiums for which are reflected in Private
Passenger Auto or Commercial Auto in the A.M. Best A2 Report; and (2) all other
items of gain, loss or expense determined to be extraordinary or unusual in
nature under GAAP that are recognized or incurred during the period over which
the Profitability Requirement is being calculated.


f.    Committee Discretion. Notwithstanding anything to the contrary contained
in this Agreement, at or prior to the time of vesting, the Committee, in its
sole discretion, may reduce the number of Restricted Stock Units that otherwise
would vest according to this Agreement, or eliminate the Award in full. The
Committee, in its sole discretion, may treat individual participants differently
for these purposes. Any such determination by the Committee shall be final and
binding on Participant. Under no circumstances shall the Committee have
discretion to increase the award to Participant in excess of the number of Units
that would have been awarded at vesting based on this Paragraph 4 (excluding
adjustments required by Section 3(c) and/or Section 11 of the Plan).







--------------------------------------------------------------------------------






The Award shall vest in accordance with and subject to the foregoing except to
the extent that, prior to the Certification Date, the Award has terminated or
been forfeited under the terms and conditions of the Plan or this Agreement.


5.    Expiration of Award. Notwithstanding anything to the contrary in this
Agreement, if Participant’s rights in and to the Award have not vested in
accordance with Paragraph 4 of this Agreement on or before the Expiration Date,
this Award shall expire at 11:59 p.m. on the Expiration Date. Upon such
expiration, the Award shall terminate automatically, and Participant shall have
no further rights with respect to the Award.


6.    Dividend Equivalents. Subject to this Paragraph 6, with respect to
dividends for which a record date occurs during the Restriction Period,
Participant shall be credited with a Dividend Equivalent with respect to each
outstanding Restricted Stock Unit, and with respect to any related Dividend
Equivalent Unit (defined below) resulting from prior reinvestments of Dividend
Equivalents as provided in this Paragraph. All Dividend Equivalents so credited
will be deemed to be reinvested in Restricted Stock Units on the date that the
applicable dividend or distribution is made to the Company’s shareholders, based
on the Target Award Units and any Dividend Equivalent Units resulting from prior
reinvestments of Dividend Equivalents, in the number of Units determined by
dividing the aggregate value of the Dividend Equivalents by the Fair Market
Value of the Stock on such date (rounded to the nearest thousandth of a whole
Unit or as otherwise reasonably determined by the Company); provided, however,
that if Dividend Equivalents cannot be reinvested in Units due to the operation
of Section 3(a) of the Plan, such Dividend Equivalents will be credited to
Participant as a cash value based on the Target Award Units and any Dividend
Equivalent Units resulting from prior reinvestments of Dividend Equivalents,
which cash value shall be held by the Company (without interest) subject to this
Agreement. Any Units resulting from the deemed reinvestment of dividends in
accordance with this Paragraph 6 are referred to herein as “Dividend Equivalent
Units.” Dividend Equivalents shall be subject to the same terms and conditions,
and shall vest or be forfeited (as applicable) at the same time, upon the same
conditions, and in the same proportion, as the Target Award Units set forth in
this Award; provided, however, that if the Award vests after the record date
for, but before the payment date of, a dividend, then the Dividend Equivalents
related to such dividend and to Units vesting on the vesting date will be paid
in cash or in Stock, in the sole discretion of the Company, as soon as
practicable following the payment date for such dividend.


7.    Units Non-Transferable. No Restricted Stock Units (and no Dividend
Equivalents) shall be transferable by Participant other than by will or by the
laws of descent and distribution. In the event all or any portion of the Award
is transferred or assigned pursuant to a court order, such transfer or
assignment shall be without liability to the Company, and the Company shall have
the right to offset against the Award any expenses (including attorneys’ fees)
incurred by the Company, or any of its Subsidiaries or Affiliates, in connection
with such attempted transfer or assignment.


8.    Executive Deferred Compensation Plan. If Participant is eligible, and has
made the appropriate election, to defer the Award into The Progressive
Corporation Executive Deferred Compensation Plan (the “Deferral Plan”), and the
Award is eligible for deferral under the Deferral Plan, then at the time of
vesting, the Restricted Stock Units that would otherwise vest under this
Agreement (but not any Dividend Equivalents, which shall be delivered to
Participant in accordance with Paragraph 11) shall be considered to be deferred
pursuant to the Deferral Plan, subject to and in accordance with the terms and
conditions of the Deferral Plan and any related deferral agreement.


9.    Termination of Employment. Except as otherwise provided in the Plan,
including Section 11 (Change in Control Provisions) and Section 14(d) thereof,
or in this Paragraph 9, if Participant’s employment with the Company or any
Subsidiary or Affiliate terminates for any reason, the Award and all Restricted
Stock Units (and any related Dividend Equivalents) held by Participant that are
unvested or subject to restriction at the time of such termination shall be
forfeited automatically. Notwithstanding the foregoing:


a.    In the event that Participant’s employment terminates as a result of
Participant’s death prior to Participant’s Qualified Retirement Eligibility
Date, then this Agreement will remain effective for up to one year after the
date of Participant’s death and the Restricted Stock Units (and Dividend





--------------------------------------------------------------------------------






Equivalents) will vest if, when and to the extent, that the performance measures
identified in Paragraph 4 above are achieved and certified by the Committee
pursuant to Paragraph 4 prior to the earlier to occur of (x) the expiration of
such one (1) year period and (y) the Expiration Date. The balance of the Award,
if any, shall be forfeited;


b.    In the event that any such termination of employment occurs, for any
reason other than for Cause, after the end of the Growth Evaluation Period but
prior to the “first opportunity to certify results” (defined below), the Award
shall not be forfeited at the time of Participant’s termination, and:


i.if the termination is a result of Participant’s death before his or her
Qualified Retirement Eligibility Date, the provisions of Paragraph 9(a) of this
Agreement will continue to apply to the Award;


ii.if the termination occurs prior to the Participant’s Qualified Retirement
Eligibility Date for any reason other than Participant’s death, Participant
shall be eligible to participate in the vesting of Restricted Stock Units (and
any related Dividend Equivalents) under this Agreement only to the extent
certified by the Committee at the time of such first opportunity to certify
results, but if certification does not occur upon such first opportunity to
certify results, the Award shall be forfeited automatically; and


iii.if the termination occurs on or after the Participant’s Qualified Retirement
Eligibility Date, then Participant shall be eligible to participate in the
vesting of Restricted Stock Units under this Agreement only to the extent
certified by the Committee at the time of such first opportunity to certify
results, but if certification does not occur upon such first opportunity to
certify results, then the Award will be governed by Paragraph 9(c) of this
Agreement as if Participant had terminated employment as a result of a Qualified
Retirement on the date of the first opportunity to certify results.


c.    In the event that any such termination of employment occurs as a result of
Participant’s Qualified Retirement, the Award (A) shall remain in effect with
respect to fifty percent (50%) of the Award, which shall vest upon the
achievement of the related Performance Goals (unless such Performance Goals are
not achieved prior to the Expiration Date, in which event the Award will
terminate, and the Award will be forfeited, as of such Expiration Date), and (B)
shall terminate, effective as of the date of the Qualified Retirement, with
respect to the remaining fifty percent (50%) of the Award; provided that, with
respect to any member of the Company’s Senior Management Group, and any other
Participant specified in writing by the Compensation Committee (if the
Participant is, at the time of grant, an executive officer of the Company) or by
the Company’s Chief Executive Officer and Chief Human Resource Officer (for all
other Participants), if such individual has given the Company written notice of
his or her intended retirement date at least twelve months but not more than
fourteen months prior to such date, and if such individual in fact terminates on
such intended retirement date (or such later date as the Company and such
individual may agree, subject to such conditions as the Company may deem
appropriate), upon any Qualified Retirement of such individual, no portion of
the Award will terminate on such termination date, but the Award will remain in
effect in full and shall vest as of the date on which, and to the extent that,
the Performance Goals have been achieved (unless such Performance Goals are not
achieved prior to the Expiration Date, in which event the Award will terminate
and be forfeited, as of the Expiration Date).


d.    For purposes of this Paragraph 9, the phrase “first opportunity to certify
results” means the date which is the earlier to occur of: (i) the last day of
the calendar month immediately following the month in which A.M. Best publishes
the A2 Report (or, if applicable, the calendar month immediately following the
month in which the successor or replacement report or data described in
Subparagraph 4.d.iii.D. above is published) for the third year of the Growth
Evaluation Period, or





--------------------------------------------------------------------------------






(ii) a meeting of the Compensation Committee is held at which such report or
data is reviewed (whether or not a certification occurs) or a written action is
executed by the Committee in lieu of such a meeting.


10.    Disqualifying Activity. Notwithstanding any other provision of this
Agreement, if the Committee determines that Participant is engaging in, or has
engaged in, a Disqualifying Activity, the provisions of Section 10(b) of the
Plan will apply.


11.    Delivery at Vesting. Subject to the provisions of the Plan and this
Agreement, upon vesting of all or part of the Award, the Company shall deliver
to Participant one share of Stock in exchange for each such vested Restricted
Stock Unit and for each Dividend Equivalent Unit related thereto and cash in the
amount of any other related Dividend Equivalents, and all Restricted Stock Units
and Dividend Equivalents shall be cancelled. Unless determined otherwise by the
Company at any time prior to the applicable delivery, each fractional Restricted
Stock Unit (and related Dividend Equivalent Unit) shall vest and be settled in
an equal fraction of a share of Stock. The delivery of such shares of Stock
shall be on or as soon as practicable following the Certification Date, but in
no event later than March 15 of the calendar year following the year in which
the Certification Date occurred.


12.    Taxes. No later than the date as of which an amount relating to the Award
first becomes taxable, Participant shall pay to the Company, or make
arrangements satisfactory to the Committee regarding the payment of, any Taxes
and other items of any kind required by law to be withheld with respect to such
amount. The obligations of the Company under the Plan and this Agreement shall
be conditioned on such payment or arrangements and the Company and its
Subsidiaries and Affiliates, to the extent permitted by law, shall have the
right to deduct any such Taxes from any payment of any kind otherwise due to
Participant. At vesting, Restricted Stock Units and related Dividend Equivalent
Units will be valued at the Fair Market Value of the Company’s Stock on such
date.


Unless otherwise determined by the Committee, Participant must satisfy the
minimum statutory tax withholding obligations resulting from the vesting of
Restricted Stock Units and related Dividend Equivalents (“Minimum Withholding
Obligations”) by surrendering to the Company Restricted Stock Units and/or
Dividend Equivalents that are then vesting (or shares of Stock issuable as a
result of the vesting) with a value sufficient to satisfy the Minimum
Withholding Obligations.


Under no circumstances will Participant be entitled to satisfy any Minimum
Withholding Obligations by surrendering Restricted Stock Units that are not then
vesting or any Restricted Stock Units that Participant has elected to defer
under Paragraph 8 above. Any request by Participant to satisfy Minimum
Withholding Obligations by surrendering shares of Stock owned by Participant
prior to the date of such satisfaction must be specifically approved in advance
by the Committee. All surrenders of Units or shares of Stock and any requests
for approval of alternative payment arrangements must be made by Participant in
accordance with such procedures as may be adopted by the Company in connection
therewith, and subject to such rules as have been or may be adopted by the
Committee.


13.    Non-Solicitation. In consideration of the Award made to Participant under
this Agreement, starting on the Grant Date and ending on the date that is
exactly twelve (12) months after Participant's “Separation Date” (defined
below), Participant shall not directly or indirectly recruit or solicit for
hire, or hire, or assist in any manner in the recruitment, solicitation for hire
or hiring, of any employee or officer of the Company or any of its Subsidiaries
or Affiliates, in each case involving employment by any individual, business or
entity other than the Company or one of its Subsidiaries or Affiliates, or in
any way induce any such employee or officer to terminate his or her employment
with the Company or any of its Subsidiaries or Affiliates. For purposes of this
Paragraph 13, "Separation Date" means the date on which Participant's employment
with the Company or one of its Subsidiaries or Affiliates is terminated for any
reason.


14.    Recoupment. If the Securities and Exchange Commission adopts final rules
under Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act that require, as a condition to the Company’s continued listing on a
national securities exchange (“Exchange”), that the Company develop and
implement a





--------------------------------------------------------------------------------






policy requiring the recovery of erroneously awarded compensation, and such
regulations are applicable to Participant and the Award granted pursuant to this
Agreement, then the following shall apply:
    
In the event that the Company is required to prepare a restatement of one or
more of its financial statements due to the material noncompliance of the
Company with any financial reporting requirement under the securities laws, the
Company will be entitled to recover from Participant, and Participant will
promptly upon written demand return to the Company (whether or not Participant
remains an employee of the Company at the time of such restatement or
thereafter), the amount of any Award granted hereunder that (i) was paid or
distributed to Participant (or any assignee or transferee permitted under
Paragraph 7 above) during the three year period preceding the date on which the
Company is required to prepare such restatement, and (ii) is in excess of what
would have been paid or distributed to Participant (or any such assignee or
transferee) under the restatement, or such other amount as may be required by
the rules of the Securities and Exchange Commission or an applicable Exchange or
any policy of the Company adopted in response to such rules.


The provisions of this Paragraph 14 are in addition to the rights of the Company
as set forth in Section 14(h) of the Plan.


15.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes and cancels any other agreement, representation or
communication, whether oral or in writing, between the parties relating to the
Award, provided that the Agreement shall be at all times subject to the Plan.


16.    Amendment. The Committee may amend the terms of this Award to the fullest
extent permitted by Section 12 of the Plan.


17.     Acknowledgments. Participant: (a) acknowledges receiving a copy of the
Plan Description relating to the Plan, and represents that he or she is familiar
with all of the material provisions of the Plan, as set forth in such Plan
Description; (b) accepts this Agreement and the Award subject to all provisions
of the Plan and this Agreement; and (c) agrees to accept as binding, conclusive
and final all decisions and interpretations of the Committee relating to the
Plan, this Agreement or the Award.


Participant evidences his or her agreement with the terms and conditions of this
Agreement, and his or her intention to be bound by this Agreement, by
electronically accepting the Award pursuant to the procedures adopted by the
Company. Upon such acceptance by Participant, this Agreement will be immediately
binding and enforceable against Participant and the Company.




THE PROGRESSIVE CORPORATION




By: /s/     Charles E. Jarrett        
Vice President & Secretary





